ALD-019                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2447
                                      ___________

                                 DERRICK JOHNSON,

                                                             Appellant

                                            v.

                  UNITED STATES DEPARTMENT OF JUSTICE;
                 ATTORNEY GENERAL OF THE UNITED STATES
                        ___________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                             (D.C. Civil No. 3-12-cv-01842)
                    District Judge: Honorable Malachy E. Mannion
                           ____________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  October 24, 2013

         Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                          (Opinion filed: November 19, 2013)
                                       _________

                                      OPINION
                                       _________

PER CURIAM

      Derrick Johnson, a federal prisoner proceeding pro se, appeals from an order of

the United States District Court for the Middle District of Pennsylvania dismissing his


                                            1
complaint with prejudice for failure to state a claim, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). There being no substantial question presented on appeal, we will

summarily affirm. 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                             I.

       Johnson filed a pro se complaint in 2012. As the Magistrate Judge described it,

the complaint was “in part a polemic, expressing his views on the constitution,” coupled

with a “demand” that the court “abrogate the judicial immunity of” judges who presided

over his proceedings, along with a request to pursue a private criminal action against

federal judges and prosecutors in Texas. (Dkt. No. 5, p. 1.) The Magistrate Judge

determined that, to the extent Johnson’s complaint sought relief that he was “not entitled

to receive,” namely, the abrogation of immunity for judges and prosecutors, it failed to

state a claim upon which relief could be granted. (Id. pp. 8-9.) The Magistrate Judge

also determined that Johnson legally could not bring a private action against judges and

prosecutors. Finally, to the extent that Johnson was challenging his federal conviction in

Texas, the Magistrate Judge concluded that he needed to pursue relief through a 28

U.S.C. § 2255 motion in that judicial district, and recommended dismissing his complaint

with prejudice. (Id. p. 13.)

       After considering Johnson’s objections, the District Court conducted a de novo

review and adopted the Magistrate Judge’s report and recommendation. Though Johnson

wrote “extensively as to why he believes judicial immunity is unconstitutional,” the

District Court determined that he made no allegations that the judges presiding over his

cases “acted outside the scope of judicial duties or without jurisdiction.” (Dkt. No. 16, p.

                                             2
4.) The District Court also noted that, even though it was Johnson’s “opinion” that

“every form of immunity” was unconstitutional, “it is certainly not the law.” (Id. p. 5.)

Finally, the District Court agreed that Johnson’s “exclusive remedy” was to file a § 2255

motion in the Northern District of Texas, where he was tried and sentenced. (Id. p. 7.)

Johnson’s complaint was dismissed with prejudice, and leave to amend was denied as

futile. He timely appealed.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s dismissal under § 1915(e)(2)(B). See Allah v. Seiverling, 229
F.3d 220, 223 (3d Cir. 2000). Upon review, we conclude that the District Court properly

dismissed Johnson’s complaint, and that it did not abuse its discretion in denying leave to

amend. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

       Johnson’s claims against any individual judges were barred by the doctrine of

absolute judicial immunity. A judge is immune from liability for all actions taken in his

or her judicial capacity, unless such action is taken in the absence of all jurisdiction.

Stump v. Sparkman, 435 U.S. 349, 356-57 (1978). As the District Court pointed out,

Johnson made no allegations that the judges acted outside of their judicial capacity or in

the absence of jurisdiction. Further, prosecutors are absolutely immune from liability for

actions performed “in a quasi-judicial role,” including filing and bringing criminal

charges against a defendant. Yarris v. Cnty. of Del., 465 F.3d 129, 135 (3d Cir. 2006).

Again, nothing in Johnson’s complaint justified abrogating that immunity. Nor could

Johnson bring a private criminal complaint against the judges or prosecutors, as “a

                                               3
private citizen lacks a judicially cognizable interest in the prosecution . . . of another.”

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Finally, to the extent that Johnson

was attacking his conviction and the sentence imposed by the United States District Court

for the Northern District of Texas, we agree with the District Court that he must file a §

2255 motion in that district. 28 U.S.C. §§ 2255(a) and (e).

                                              III.

       Miller’s appeal does not present a substantial question. We will therefore

summarily affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4; I.O.P.

10.6. All pending motions are denied.




                                               4